PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


CALVARY CHRISTIAN CENTER,              
                Plaintiff-Appellant,
                v.                         No. 12-1119
CITY OF FREDERICKSBURG, VIRGINIA,
              Defendant-Appellee.
                                       
       Appeal from the United States District Court
     for the Eastern District of Virginia, at Richmond.
            John A. Gibney, Jr., District Judge.
                   (3:11-cv-00342-JAG)

                 Argued: January 29, 2013

                 Decided: March 15, 2013

       Before NIEMEYER, DUNCAN, and FLOYD,
                   Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Duncan and Judge Floyd joined.


                         COUNSEL

ARGUED: Erik William Stanley, ALLIANCE DEFENDING
FREEDOM, Leawood, Kansas, for Appellant. Jennifer Lee
Parrish, PARRISH, HOUCK & SNEAD, PLC, Fredericks-
burg, Virginia, for Appellee. ON BRIEF: Matthew D.
2        CALVARY CHRISTIAN CENTER v. FREDERICKSBURG
Fender, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellant.


                         OPINION

NIEMEYER, Circuit Judge:

   Challenging the district court’s procedural rulings, Calvary
Christian Center of Fredericksburg, Virginia, contends that
the district court abused its discretion in denying its motion
for leave to amend its complaint, which was filed after the
court had dismissed its original complaint, and in denying its
motion for reconsideration. It argues that the court errone-
ously failed to conduct an "analysis as to whether the pro-
posed amendment [was] prejudicial, in bad faith, or would be
futile" and to take a liberal approach to amendment, as
required by Federal Rule of Civil Procedure 15.

   In making its argument, however, Calvary fails to take
account of the fact that it filed its motion to amend after its
complaint had been dismissed, and there was simply no lon-
ger any complaint pending to amend. Calvary never made an
effort to open or vacate the judgment under Rule 60(b), and
we reject its argument that the district court should have con-
strued its motion for reconsideration as a motion to vacate
under Rule 60(b). Accordingly, we affirm.

                               I

   Calvary Christian Center, which had been operating a
before-school and after-school daycare program, sought to
extend its program in 2010 to include a day school for emo-
tionally and mentally disabled children. Its application to the
City of Fredericksburg for the necessary special use permit
was, however, rejected by the city council.
         CALVARY CHRISTIAN CENTER v. FREDERICKSBURG            3
   Calvary thereafter filed a complaint against the City, alleg-
ing that the City’s denial of the special use permit violated (1)
the Americans With Disabilities Act; (2) the Rehabilitation
Act; (3) the Religious Land Use and Institutionalized Persons
Act; (4) the Free Exercise Clause of the First Amendment;
and (5) the Free Speech Clause of the First Amendment.

   The City filed a motion to dismiss the complaint for failure
to state a claim, and, on November 21, 2011, the district court
entered an order granting the motion. The court found that
Calvary lacked standing to assert claims under the Americans
with Disabilities Act and the Rehabilitation Act; that Calvary
did not allege that operating the school amounted to a reli-
gious activity, which the court found was fatal to its claims
under the Religious Land Use and Institutionalized Persons
Act and Free Exercise Clause; and that Calvary’s free speech
claim was defective because operating the school was not
expressive conduct, the City’s zoning ordinance was content
neutral, and the zoning regulations were neither vague nor
overbroad. Calvary did not timely appeal the court’s order of
dismissal.

   Rather than appeal, Calvary filed a "Motion for Leave to
File Amended Complaint" on December 21, 2011. In its
motion, it argued that its proposed amended complaint should
be allowed under the well-established standards of Rule 15—
i.e., that the amended complaint was not futile, would not
prejudice the City, and was offered in good faith. By order
dated December 22, 2011, the court denied the motion for
leave to amend, stating:

    This matter is before the Court on the plaintiff’s
    motion for leave to file an amended complaint. This
    case was dismissed on November 21, 2011.

   A week later, on December 29, 2011, Calvary filed a "Mo-
tion for Reconsideration of Denial of Motion for Leave to File
Amended Complaint or in the Alternative for an Extension of
4        CALVARY CHRISTIAN CENTER v. FREDERICKSBURG
Time to File Notice of Appeal." In the portion of the motion
requesting reconsideration, Calvary urged the court to recon-
sider its December 22 order denying leave to amend because
the original dismissal order "did not state that the Plaintiff
could not seek leave to amend its Complaint to allege addi-
tional facts to support its claims." The court denied the motion
for reconsideration by order dated December 29, 2011, and on
January 18, 2012, after further briefing, denied Calvary’s
request for an extension of time to file a notice of appeal from
the November 21, 2011 order of dismissal.

   On January 19, 2012, Calvary filed this appeal as to (1) the
November 21, 2011 order of dismissal; (2) the December 22,
2011 order denying Calvary’s motion for leave to file an
amended complaint; and (3) the December 29, 2011 order
denying its motion for reconsideration. On the City’s motion,
we dismissed Calvary’s appeal of the November 21 order,
finding it untimely under Federal Rule of Appellate Procedure
4(a)(1)(A). Therefore, only the December 22 and December
29 orders are before us.

                               II

   Calvary contends that the district court "abused its discre-
tion by denying [its December 21] motion for leave to amend
without specifying any reason for the denial." It insists that
the four-sentence order entered by the district court amounted
to an abuse of discretion because the district court never con-
ducted "its own independent analysis as to whether the pro-
posed amendment [was] prejudicial, in bad faith, or would be
futile."

  While Calvary invokes the proper standards for deciding
whether to grant a motion to amend a complaint under Rule
15, see Foman v. Davis, 371 U.S. 178, 182 (1962); Laber v.
Harvey, 438 F.3d 404, 426-27 (4th Cir. 2006) (en banc), its
argument fails to account for the fact that when the district
court ruled on its motion, the complaint that Calvary sought
         CALVARY CHRISTIAN CENTER v. FREDERICKSBURG           5
to amend had already been dismissed and that the order of
dismissal had become final and unappealable. The district
court, in denying leave to amend, gave precisely this reason.
Its order stated, "This matter is before the Court on the plain-
tiff’s motion for leave to file an amended complaint. This case
was dismissed on November 21, 2011."

   We have repeatedly held that a motion to amend filed after
a judgment of dismissal has been entered cannot be consid-
ered until the judgment is vacated. See Laber, 438 F.3d at 427
("[T]he district court may not grant the post-judgment motion
[to amend] unless the judgment is vacated pursuant to Rule
59(e) or [Rule] 60(b)"); Mayfield v. NASCAR, 674 F.3d 369,
378 (4th Cir. 2012) ("[T]he district court may not grant [a
Rule 15(a)] motion unless the judgment is vacated pursuant to
Rule 59(e) or Rule 60(b)" (alterations in original) (citation
omitted)); Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462,
470 (4th Cir. 2011) (same). Because Calvary did not file a
motion to vacate the district court’s judgment of dismissal, we
have no occasion to consider whether the district court cor-
rectly applied Rule 15 standards.

   As an alternative argument, not raised below, Calvary
maintains that even though it did not file a Rule 60(b) motion
in the district court to vacate the earlier judgment of dis-
missal, the court should have "construed" its December 29
motion for reconsideration of the denial of its motion to
amend as a Rule 60(b) motion, citing In re Burnley, 988 F.2d
1, 2-3 (4th Cir. 1992) (per curiam). Calvary’s motion for
reconsideration, however, never recognized that a judgment
of dismissal had been entered, nor did it include a request that
the court reopen or vacate it. Rather, the motion focused on
why the court should have given it leave to amend its com-
plaint. In short, Calvary never put the district court on notice
that it was making a Rule 60(b) motion. To now suggest that
the district court should have construed Calvary’s motion for
reconsideration as a Rule 60(b) motion to vacate implies that
the court should have ignored the plain meaning of the words
6        CALVARY CHRISTIAN CENTER v. FREDERICKSBURG
in the motion and similarly should have, on its own, addressed
the explicit requirements of Rule 60(b).

   The Federal Rules of Civil Procedure cannot be so loosely
invoked. Each Rule serves a procedural purpose that fits into
the larger function of providing an orderly process to adjudi-
cate actions. When, in an action, the plaintiff wishes to amend
its complaint, Rule 15 governs the process. But when the
action has been dismissed, there is no pending complaint to
amend. To proceed with a different complaint than that filed
originally, a plaintiff can either open the judgment under Rule
60 and then file a motion to amend or commence a new
action. Calvary did neither. Rather, it filed a motion to amend
a complaint that had already been dismissed by a final judg-
ment without making any request to open the judgment and
without giving any reason why the judgment should have
been vacated.

   For that reason, Calvary’s reliance on In re Burnley is mis-
placed. There, the pro se plaintiff filed a post-judgment
motion, which was "unnamed" and did not refer to any spe-
cific Rule. Because the motion asked the court "to give full
consideration of uplifting its [prior final] ORDER," 988 F.2d
at 2 n.3, we construed it as a Rule 60(b) motion to vacate. In
doing so, we were guided by what was requested—
reconsideration of an earlier final order—and thus applied the
Rule 60(b) standards; we did not undertake to reconstrue the
language of the motion to be seeking some other unspecified
relief, as Calvary does here. We concluded that "[n]owhere in
the motion [did] Burnley set forth any grounds for granting
the motion" under Rule 60(b) and therefore held that the dis-
trict court did not abuse its discretion in denying the motion.
Id. at 3.

   Likewise here, if we consider the request made by the lan-
guage of Calvary’s motion for reconsideration, as well as its
reasons for the request, we must conclude that Calvary neither
recognized nor satisfied the requirements of Rule 60(b). To
         CALVARY CHRISTIAN CENTER v. FREDERICKSBURG             7
conclude otherwise would require us to have the district court
ignore the language of the motion for reconsideration and
substitute for it some hypothetical language that would give
reasons why the earlier judgment should be vacated. This
would require district courts to litigate on behalf of the parties
before them.

   Finally, Calvary contends that we should follow our deci-
sion in Katyle and treat his Rule 15 motion to amend as a
Rule 60(b) motion, even if it was not so labeled, because dis-
position of either motion would require application of the
same standard. He concludes that because "Rule 15(a) and
Rule 59(e) motions rise and fall together," we need only
determine whether his Rule 15 motion "was proper." See
Katyle, 637 F.3d at 471 ("To determine whether vacatur is
warranted, however, the court need not concern itself with
[Rule 59(e) or Rule 60(b)’s] legal standards. The court need
only ask whether the amendment should be granted" under
Rule 15 standards). Our language in Katyle, however, was
addressed to a circumstance where the plaintiff did seek to set
aside the judgment of dismissal and, at the same time, to file
an amended complaint. After the district court entered an
order dismissing the complaint under Rule 12(b)(6), the plain-
tiffs filed a "motion for reconsideration," in which they also
requested permission to file a third amended complaint. Id. at
470. The district court refused to grant reconsideration of its
dismissal order and allow the third amended complaint to be
filed because any further amendment would be futile. We
reviewed the district court’s refusal to file an amended com-
plaint under Rule 15 standards because the plaintiffs’ motion
for reconsideration presented the court with an opportunity to
vacate its earlier dismissal order. But here, Calvary never
filed a motion to reconsider the order of dismissal, nor did it,
in its motion to amend, suggest that the district court should
vacate its judgment of dismissal. In short, Calvary’s circum-
stances are distinguishable from those in Katyle, and Katyle
hardly provides it with any support.
8        CALVARY CHRISTIAN CENTER v. FREDERICKSBURG
   In sum, Calvary’s motion to amend could not be granted
because the complaint it sought to amend had been dismissed
by a final judgment and Calvary had never requested that the
judgment be opened or vacated. And Calvary’s motion for
reconsideration could not be taken as a motion to vacate the
judgment under Rule 60(b) because it never made such a
request to the district court, nor did it articulate reasons that
would justify Rule 60(b) relief. To now argue that we should
impute to the district court notice of a motion to vacate simply
reaches too far, as it would require us to find that a court errs
when it fails to ignore the language of a motion and to substi-
tute language and arguments that had simply never been
made, in substance or in form.

  Accordingly, we affirm the district court’s order of Decem-
ber 22, 2011, denying the motion to amend, and its order of
December 29, 2011, denying the motion for reconsideration.

                                                    AFFIRMED